


Exhibit 10.43

 

IVY FUNDS

DISTRIBUTION AND SERVICE PLAN

FOR CLASS A, CLASS B, CLASS C, CLASS E, CLASS R and CLASS Y SHARES

 

(Amended Plan Adopted on November 14, 2007)

 

 

This Amended Distribution and Service Plan (the “Plan”) is adopted by Ivy Funds
(the “Trust”) on behalf of Ivy Balanced Fund, Ivy Bond Fund, Ivy Cundill Global
Value Fund, Ivy Dividend Income Fund, Ivy European Opportunities Fund, Ivy
Global Natural Resources Fund, Ivy International Balanced Fund, Ivy
International Core Equity Fund, Ivy International Growth Fund, Ivy Mortgage
Securities Fund, Ivy Pacific Opportunities Fund, Ivy Real Estate Securities
Fund, Ivy Small Cap Value Fund and Ivy Value Fund, each a series of the Trust
(each, a “Fund” and collectively, the “Funds”), pursuant to Rule 12b-1 under the
Investment Company Act of 1940, as amended (the “Act”) to provide for the
payment of marketing and other fees to support the sale and distribution of each
Class of shares of the Funds and the services provided to the Funds’
shareholders by financial advisors.  Under the Plan, the Funds will:
(A) reimburse and/or compensate Ivy Funds Distributor, Inc. (“IFDI”) for, either
directly or through third parties, distributing the Fund’s Class A shares,
providing personal service to Class A shareholders and/or maintaining Class A
shareholder accounts (hereinafter referred to as “Class A Fee”); (B) reimburse
and/or compensate IFDI for, either directly or through third parties, providing
personal service to Class B and Class C shareholders and/or maintaining Class B
and Class C shareholder accounts and for distributing the Funds’ Class B and
Class C shares (hereinafter referred to as either a “Class B Fee” or “Class C
Fee” as the case may be); (C) compensate IFDI for, either directly or through
third parties, distributing the Funds’ Class E shares, providing services to
Class E shareholders and/or maintaining Class E shareholder accounts
(hereinafter referred to as a “Class E Fee”); (D) compensate IFDI for, either
directly or through third parties, distributing the Ivy Global Natural Resources
Fund and Ivy Real Estate Securities Fund Class R shares, providing services to
Class R shareholders and/or maintaining Class R shareholder accounts
(hereinafter referred to as a “Class R Fee”) and (E) compensate IFDI for, either
directly or through third parties, distributing the Funds’ Class Y shares,
providing services to Class Y shareholders and/or maintaining Class Y
shareholder accounts (hereinafter referred to as a “Class Y Fee”).

 

I.          CLASS A SHARES

 

Class A Fee

 

The Trust will reimburse IFDI for payments made to brokers, which are affiliated
or unaffiliated with IFDI, for account maintenance and personal service to
shareholders of all Funds.  The services for which Class A Fee may be made
include, among others, advising clients or customers regarding the purchase,
sale or retention of Class A shares of a Fund, answering routine inquiries
concerning a Fund, assisting shareholders in changing options or enrolling in
specific plans and providing shareholders with information regarding a Fund, and
related developments.  IFDI will be reimbursed for such payments, subject to any
applicable restriction imposed by Rules of the National Association of
Securities Dealers, Inc. (NASD), on a monthly basis up to an amount

 

 

--------------------------------------------------------------------------------


 

equal on an annual basis to 0.25% of the average daily net asset value of
outstanding Class A shares of a Fund that are registered in the name of a broker
as nominee or held in a shareholder account that designates a broker as broker
of record.  Class A Fees for which IFDI will be reimbursed may also be used by
IFDI or its affiliates to compensate certain entities in addition to brokers,
such as banks, investment advisers, financial institutions and pension plan
administrators, for rendering certain shareholder liaison services similar to
those rendered for Class A Fees, pursuant to a related agreement between IFDI or
its affiliate and such entity.  In the case of Ivy International Growth Fund the
Class A Fee will apply only to Class A shares of each Fund which were issued
after December 31, 1991.  Payments made out of or charged against the assets
attributable to the Class A shares of a Fund must be in reimbursement for
distribution services rendered for or on behalf of that Fund.  The costs and
expenses not reimbursed in any one given month may be reimbursed in a subsequent
month.  The Plan does not provide for payment of interest or carrying charges as
distribution expenses.

 

II.         CLASS B SHARES

 

Distribution Fee

 

The Trust shall pay IFDI Class B Fees for distribution of the Class B shares of
each Fund at the annual rate of 0.75% of that Fund’s average daily net assets
attributable to that Fund’s Class B shares.  Such fee shall be paid daily or at
such other intervals as the Board of Trustees shall determine, subject to any
applicable restriction imposed by rules of the NASD.

 

The services for which Class B Fees may be made include IFDI’s services as
distributor of the Class B shares of a Fund, including but not limited to,
compensation to broker-dealers that have entered into a Dealer Agreement with
IFDI, bonuses and other incentives paid to broker-dealers, compensation to and
expenses of employees of IFDI who engage in or support distribution of a Fund’s
Class B shares; telephone expenses; printing of prospectuses and reports for
other than existing shareholders; preparation, printing and distribution of
sales literature and advertising materials; and profit on the foregoing.

 

Service Fee

 

The Trust will reimburse IFDI for payments made to brokers that are affiliated
or unaffiliated with IFDI, in connection with account maintenance and personal
services to shareholders of the Funds.  IFDI will be reimbursed for such
payments, subject to any applicable restriction imposed by the Rules of the
NASD, up to an amount equal on an annual basis to 0.25% of the average daily net
asset value of outstanding Class B shares of a Fund that are registered in the
name of a broker as nominee or held in a shareholder account that designates a
broker as broker of record.

 

The services for which such Class B Fees may be made include, among others,
advising clients or customers regarding the purchase, sale or retention of
Class B shares of a Fund, answering routine inquiries concerning a Fund,
assisting shareholders in changing options or enrolling in specific plans and
providing shareholders with information regarding the Fund and related
developments.  Class B Fees for which IFDI will be

 

 

2

--------------------------------------------------------------------------------


 

reimbursed may also be used to compensate certain entities in addition to
brokers, such as banks and investment advisers, for rendering certain
shareholder liaison services similar to those services rendered for Class B
Fees, pursuant to a related agreement between IFDI and such entity.  The costs
and expenses not reimbursed in any one given month may be reimbursed in a
subsequent month.  The Plan does not provide for payment of interest or carrying
charges as distribution expenses.

 

III.       CLASS C SHARES

 

Distribution Fee

 

The Trust shall pay IFDI Class C Fees for distribution of the Class C shares of
each Fund at the annual rate of 0.75% of that Fund’s average daily net assets
attributable to that Fund’s Class C shares.  Such fee shall be paid daily or at
such other intervals as the Board of Trustees shall determine, subject to any
applicable restriction imposed by rules of the NASD.

 

The services for which Class C Fees may be made include IFDI’s services as
distributor of the Class C shares of a Fund, including but not limited to,
compensation to broker-dealers that have entered into a Dealer Agreement with
IFDI, bonuses and other incentives paid to broker-dealers, compensation to and
expenses of employees of IFDI who engage in or support distribution of a Fund’s
Class C shares; telephone expenses; printing of prospectuses and reports for
other than existing shareholders; preparation, printing and distribution of
sales literature and advertising materials; and profit on the foregoing.

 

Service Fee

 

The Trust will reimburse IFDI for payments made to brokers that are affiliated
or unaffiliated with IFDI, in connection with account maintenance and personal
services to shareholders of the Funds.  IFDI will be reimbursed for such
payments, subject to any applicable restriction imposed by the Rules of the
NASD, up to an amount equal on an annual basis to 0.25% of the average daily net
asset value of outstanding Class C shares of a Fund that are registered in the
name of a broker as nominee or held in a shareholder account that designates a
broker as broker of record.

 

The services for which such Class C Fees may be made include, among others,
advising clients or customers regarding the purchase, sale or retention of
Class C shares of a Fund, answering routine inquiries concerning a Fund,
assisting shareholders in changing options or enrolling in specific plans and
providing shareholders with information regarding the Fund and related
developments.  Class C Fees for which IFDI will be reimbursed may also be used
to compensate certain entities in addition to brokers, such as banks and
investment advisers, for rendering certain shareholder liaison services similar
to those services rendered for Class C Fees, pursuant to a related agreement
between IFDI and such entity.  The costs and expenses not reimbursed in any one
given month may be reimbursed in a subsequent month.  The Plan does not provide
for payment of interest or carrying charges as distribution expenses.

 

 

3

--------------------------------------------------------------------------------


 

IV.       CLASS E SHARES

 

Class E Fee

 

The Trust will pay IFDI for payments made to brokers, which are affiliated or
unaffiliated with IFDI, for account maintenance and personal service to
shareholders of all Funds.  The services for which Class E Fee may be made
include, among others, advising clients or customers regarding the purchase,
sale or retention of Class E shares of a Fund, answering routine inquiries
concerning a Fund, assisting shareholders in changing options or enrolling in
specific plans and providing shareholders with information regarding a Fund, and
related developments.  IFDI will be compensated for such payments, subject to
any applicable restriction imposed by Rules of the NASD, on a daily basis up to
an amount equal on an annual basis to 0.25% of the average daily net asset value
of outstanding Class E shares of a Fund that are registered in the name of a
broker as nominee or held in a shareholder account that designates a broker as
broker of record.  Class E Fees for which IFDI will be compensated may also be
used by IFDI or its affiliates to compensate certain entities in addition to
brokers, such as banks, investment advisers, financial institutions and pension
plan administrators, for rendering certain shareholder liaison services similar
to those rendered for Class E Fees, pursuant to a related agreement between IFDI
or its affiliate and such entity.

 

IV.       CLASS R SHARES

 

Distribution and Service Fee

 

The Trust shall pay IFDI Class R Fees for distribution and servicing of the
Class R shares of Ivy Global Natural Resources Fund and Ivy Real Estate
Securities Fund at the annual rate of 0.50% of each Fund’s average daily net
assets attributable to that Fund’s Class R shares.  Such fee shall be paid daily
or at such other intervals as the Board of Trustees shall determine, subject to
any applicable restriction imposed by rules of the NASD.

 

The services for which Class R Fees may be made include financing of shareholder
services and IFDI’s services as distributor of the Class R shares of a Fund,
including but not limited to, compensation to broker-dealers that have entered
into a Dealer Agreement with IFDI, bonuses and other incentives paid to
broker-dealers, compensation to and expenses of employees of IFDI who engage in
or support distribution of a Fund’s Class R shares; telephone expenses; printing
of prospectuses and reports for other than existing shareholders; preparation,
printing and distribution of sales literature and advertising materials; and
profit on the foregoing.

 

IV.       CLASS Y SHARES

 

Distribution Fee

 

With respect to each Fund, subject to the limitation on total Class Y Fees set
forth below, the Trust shall pay IFDI for distribution of the Class Y Shares of
each Fund, Class Y Fees in an amount not to exceed on an annual basis 0.25 of 1%
of each Fund’s average net assets of its Class Y shares.  Class Y Fees shall be
payable to IFDI daily or at such other intervals as the Board of Trustees may
determine.  If this Plan is terminated, the Trust

 

 

4

--------------------------------------------------------------------------------


 

will owe no payments to the IFDI other than any portion of the distribution fee
accrued through the effective date of termination, but unpaid as of such date.

 

Service Fee

 

With respect to each Fund, subject to the limitation on total Class Y Fees set
forth below, the Trust shall pay Class Y Fees to IFDI in an amount not to exceed
on an annual basis 0.25 of 1% of each Fund’s average net assets of its Class Y
shares as a “service fee” to finance shareholder servicing by IFDI or its
affiliated companies and to encourage and foster the maintenance of shareholder
accounts of the particular Fund’s Class Y shares.  The amounts shall be payable
to IFDI daily or at such other intervals as the Board of Trustees may determine.

 

Limitation of Total Class Y Fees

 

With respect to each Fund, the Trust is authorized to pay both a distribution
fee and a service fee to IFDI provided that the total amount of fees paid to
IFDI pursuant to this Plan shall not exceed on an annual basis 0.25 of 1% of the
average net assets of that Fund’s Class Y shares.

 

V.        QUARTERLY REPORTS

 

Any person authorized to direct the disposition of monies paid or payable by a
Fund pursuant to the Plan or any related agreement shall provide to the Board of
Trustees of the Trust, and the Board of Trustees shall review at least
quarterly, a written report of the amounts so expended of the distribution fee
and the service fee paid to IFDI under this Plan with respect to each class of
shares of each Fund and the purposes for which such expenditures were made with
respect to such class of shares of each Fund.

 

VI.       APPROVAL OF PLAN

 

This Plan shall not become effective as to a Class or Fund until it has been
approved by a vote of at least a majority (as defined in the Act) of the
outstanding voting securities of the affected Class or the Fund.  With respect
to the submission of the Plan for such a vote, it shall have been effectively
approved with respect to a class of shares of a Fund if a majority of the
outstanding voting securities of the class of shares of the Fund votes for
approval of the Plan, notwithstanding that the matter has not been approved by a
majority of the outstanding voting securities of the Trust or any other Fund or
Class of shares.

 

The Plan shall not become effective as to a Class or Fund until it has been
approved by a vote of the Board of Trustees of the Trust and by the Trustees who
are not interested persons of the Trust and have no direct or indirect financial
interest in the operation of the Plan or any agreement related to this Plan
(other than as Trustees or shareholders of the Trust) (“Independent Trustees”)
cast in person at a meeting called for the purpose of voting on such Plan and
any related agreements.

 

 

5

--------------------------------------------------------------------------------


 

VII.      CONTINUANCE

 

This Plan shall continue in effect as to each Fund and each class of shares for
a period of one (1) year and thereafter from year to year only so long as such
continuance is approved by the Trustees, including the Independent Trustees, as
specified hereinabove for the adoption of the Plan by the Trustees and
Independent Trustees with respect to that Class of shares of that Fund.

 

VIII.     TERMINATION

 

This Plan may be terminated at any time by a vote of a majority of the
Independent Trustees as to any Fund or Class of shares by a vote of the majority
of the outstanding shares of that Class or Fund without penalty.  On
termination, the payment of all distribution and service fees shall cease, and
the Trust shall have no obligation to IFDI to reimburse it for any expenditure
it has made or may make to distribute a Fund’s Class of shares or service
shareholder accounts of a particular class of shares.

 

IX.       AMENDMENTS

 

This Plan may not be amended to increase materially the amount to be spent for
distribution or services without approval by the shareholders of the affected
class of shares of the affected Fund, and all material amendments of this Plan
must be approved in the manner prescribed for the adoption of the Plan by the
Board of Trustees and Independent Trustees as provided hereinabove.  The
distribution and service fees may, however, be reduced by action of the Board of
Trustees without shareholder approval.

 

X.        RELATED AGREEMENTS

 

Any agreement related to the Plan shall be in writing and shall provide:
(a) that such agreement may be terminated at any time as to a Fund or Class of
shares, without payment of any penalty, by vote of a majority of the Independent
Trustees or by vote of a majority of the outstanding voting securities of a Fund
or Class of shares, on not more than sixty (60) days’ written notice to any
other party to the agreement; and (b) that such agreement shall terminate
automatically in the event of its assignment.

 

XI.       TRUSTEES

 

While this Plan is in effect, the selection and nomination of Independent
Trustees shall be committed to the discretion of the Independent Trustees.

 

XII.      RECORDS

 

The Trust shall preserve copies of the Plan, any related agreement and any
report made pursuant to paragraph V hereof, for a period of not less than six
(6) years from the date of the Plan, such agreement or report, as the case may
be, the first two (2) years of which shall be in an easily accessible place.

 

 

6

--------------------------------------------------------------------------------


 

XIII.     SEVERABILITY

 

The provisions of this Plan are severable with respect to each class of shares
and each Fund.

 

XIV.    LIMITATION OF LIABILITY

 

It is understood and expressly stipulated that neither the holders of shares of
a Fund nor any Trustee, officer, agent or employee of the Trust shall be
personally liable hereunder, nor shall any resort be had to other private
property for the satisfaction of any claim or obligation hereunder, but the
Trust only shall be liable.

 

IN WITNESS WHEREOF, the Trust has adopted this Amended Distribution and Service
Plan as of this 14th day of November, 2007.

 

 

IVY FUNDS

 

 

 

 

By

  /s/ Henry J. Herrmann

 

 

Henry J. Herrmann, President

 

 

7

--------------------------------------------------------------------------------
